Citation Nr: 9921439	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-20 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an initial rating for service-connected 
post-traumatic stress disorder (PTSD) in excess of 50 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which 
denied an increased disability rating for service-connected PTSD, 
then rated as 30 percent disabling.

The Board remanded the case in August 1998 primarily for 
fulfillment of certain due process requirements.  On remand, the 
RO granted an increased disability rating for service-connected 
PTSD to 50 percent disabling.


FINDINGS OF FACT

1.  Service-connected PTSD has been manifested since December 
1995 by depressed, sad, or irritable mood; by constricted affect 
and/or affect appropriate with irritable mood; by irritability 
with complaints of impulsiveness and explosive temper but with 
examination findings of impulse control within normal limits; and 
by ideas or reference or influence with adverse effects on his 
interpersonal relationships at home and at work.

2.  Mental status examinations since December 1995 have shown 
well articulated, logical, goal directed speech; logical and 
coherent thinking without flight of ideas; good judgment; good 
insight; orientation in all three spheres; good grooming and good 
hygiene; no prior or current suicidal or homicidal ideation, 
intentions, or plans; and employment at the same job for 17 
years. 



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters.

The veteran filed a notice of disagreement with the RO's initial 
assignment of a rating upon granting service connection for PTSD 
in a May 1996 rating decision, and subsequently he perfected an 
appeal to the Board of the initial assignment of that rating.  
The Board remanded the case in August 1998, prior to the decision 
of the United States Court of Appeals for Veterans Claims (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999).

In Fenderson, the Court noted, in pertinent part, that there is a 
"distinction between an original rating and a claim for an 
increased rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can be 
used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126 (emphasis in 
original).  In Fenderson, the Court held that the rule 
articulated in Francisco v. Brown did not apply to the assignment 
of an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that, although VA regulations require 
review of the entire recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the regulations 
do not give past medical reports precedence over current medical 
findings and that, where an increase in the disability rating is 
at issue, the present level of the veteran's disability is the 
primary concern.  In contrast, the Court held in Fenderson that, 
where a veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, 12 Vet. App. at 
126.

In addition, the Court concluded in Fenderson that the RO did not 
provide the appellant with a correct statement of the case (SOC) 
concerning the appeal of an initial rating because in addressing 
that issue the RO "mistakenly treated the right-testicle claim 
as one for an '[i]ncreased evaluation for 
service[-]connected . . . residuals of surgery to right 
testicle' . . . rather than as a disagreement with the original 
rating award, which is what it was."  Fenderson, 12 Vet. App. at 
132. (emphasis in the original).  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the issuance 
of a SOC.  Id.

In the May 1996 rating decision that is the subject of this 
appeal, the RO assigned a 30 percent rating for the veteran's 
service-connected PTSD based on the criteria in the VA Schedule 
for Rating Disabilities for evaluating the degree of impairment 
resulting from PTSD that were in effect prior to the revision of 
that criteria in November 1996.  The veteran filed his notice of 
disagreement with the 30 percent rating in November 1996.  The RO 
issued a statement of the case in January 1997 which gave the 
veteran notice of the revised criteria only.  Because the 
regulations changed between the time of the initial rating 
decision assigning the 30 percent rating but before the appeal 
process was concluded, the Board concluded in its August 1998 
remand order that the claim should be reviewed in light of both 
the old and the new rating criteria to see if either one would be 
more favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that, where a law or regulation 
changes after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to appellant should and will apply unless 
Congress provides otherwise or permits the Secretary to do 
otherwise).  However, because the veteran had been given notice 
only of the new criteria in the statement of the case, the Board 
remanded the claim to provide the veteran notice of the old 
criteria before considering his claim under that criteria.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board notes, however, that because it remanded this case 
before Fenderson was issued by the Court, it treated the claim as 
one for an "increased" rather than for an "initial" rating 
because that was the Board's and VA's procedure before Fenderson.  
Therefore, in compliance with the rule in Francisco for increased 
ratings, a situation in which the "current" level of disability 
is the focus of the review, the Board also ordered the RO to 
afford the veteran another VA medical examination to make sure 
the evidence pertaining to the current disability was indeed 
current.  The veteran was afforded this examination on remand, 
and, in a November 1998 rating decision, the RO granted an 
increased disability rating to 50 percent for the 
service-connected PTSD, effective from the date that the claim 
for service connection was received, i.e., from December 1995.

With regard to the adequacy of the statement of the case, the 
Board observes that the RO characterized the issue on appeal as 
one for an "increased" rating in the SOC but this case may be 
distinguished from Fenderson with regard to the SOC because, 
although the RO identified the issue on appeal as an 
"increased" evaluation for service-connected PTSD in the 
January 1997 SOC, it called the issue merely "[e]valuation of" 
PTSD in the October 1997 and November 1998 SSOCs.  More 
importantly, the RO's SOC and SSOCs provided the appellant with 
the appropriate applicable regulations and an adequate discussion 
of the basis for the RO's assignment of the initial disability 
evaluation for the service-connected PTSD.  In this regard, the 
Board notes that the veteran was given notice of both the old and 
the new criteria in the November 1998 supplemental statement of 
the case of the case, and therefore the veteran will not be 
prejudiced by the Board's review of his claim on appeal because 
due process requirements have been met.  VAOGCPREC 11-97 at 3-4 
(Mar. 25, 1997); Bernard, 4 Vet. App. at 393-94; Karnas, 1 Vet. 
App. at 312-13.

Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's appeal of the initial disability evaluation assigned 
for his service-connected condition and in reviewing the case for 
any change in the rating during the course of the appeal based on 
the "facts found", as depicted by relevant medical evidence 
which evolved during the appeal period and post-dated the May 
1996 rating decision.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
see 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(o)(1) 
(1998); see also 38 C.F.R. § 3.157(b)(2) (1998).  In addition, 
the Board finds the medical evidence of record to be sufficient 
for rating purposes.  Accordingly, the Board concludes that 
further remand of this case is not warranted to fulfill either 
due process or duty to assist obligations.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 
(1993) (a remand is unnecessary even where there is error on the 
part of VA, where such error was not ultimately prejudicial to 
the veteran's claim).

Initial Rating.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity resulting 
from such disorder in civilian occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  In considering the severity 
of a disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998).  Consideration 
of the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 C.F.R. 
§ 4.2 (1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The criteria for evaluating the degree of disability resulting 
from service-connected PTSD that were in effect prior to November 
7, 1996, provided a 50 percent rating for a "considerable" 
impairment in the ability to establish or maintain effective or 
favorable relationships with people and when reliability, 
flexibility, and efficiency levels were so reduced as to result 
in "considerable" industrial impairment.  A 70 percent rating 
was provided when the ability to maintain effective or favorable 
relationships was "severely" impaired and when the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain and 
retain employment.  A 100 percent rating was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; or when there were totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the veteran was 
demonstrably unable to obtain or retain employment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating were each 
independent bases for granting a 100 percent rating).

The criteria for evaluating the degree of disability resulting 
from service-connected PTSD that have been in effect since 
November 7, 1996, provide a 50 percent rating for 
"[o]ccupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships."  The 
next higher or 70 percent rating may be assigned for 
"[o]ccupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful  circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships."  The highest or 100 
percent evaluation may be assigned for "[t]otal occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name."

In December 1995 when the veteran submitted his claim for service 
connection for PTSD there was no medical evidence in the claims 
file relevant to the degree of disability caused by PTSD.  In 
developing the claim, the RO obtained VA outpatient records, 
dated from January 1995 to December 1995, and these records were 
received by the RO in February 1996.  Most of these records 
concerned treatment for a heart condition and were not relevant 
to PTSD although two brief entries, dated December 1995 and 
January 1996, showed that the veteran was sleeping better and was 
experiencing less irritability.

In a March 1996 VA PTSD examination, the examiner noted that the 
veteran was currently working as a security correction officer in 
a prison.  There were subjective complaints of nightmares at 
least twice weekly; of being isolation and not mixing with 
people; of easy frustration; of jumping to the ground whenever 
jet planes fly by; of difficulty with sleep; and of staying on 
guard when people are around.  Objective findings included the 
veteran being casually dressed and groomed; his relating in a 
friendly manner; constricted affect; depressed mood; logical 
coherent thoughts without flight of ideas; no current suicidal or 
homicidal ideas or plans; no auditory or visual hallucinations; 
orientation to place and time; knowledge of last three presidents 
of the United States without any problems (long-term memory); 
good judgment; good insight; nonpsychotic; good 5-minute recall 
of three objects (short term memory).  The diagnoses were PTSD 
and depressive disorder not otherwise specified.

Based on this medical evidence the RO, in the May 1996 rating 
decision, assigned an initial 30 percent for service-connected 
PTSD.  However, the RO later assigned a 50 percent rating and 
made that rating effective back to the date of claim for service 
connection for PTSD, i.e., December 1995.  Therefore, the Board 
notes that the question is whether, based on this evidence, the 
RO should have awarded an initial rating in excess of 50 percent.

Moreover, the Board finds that evidence dated before the May 1996 
rating decision but not obtained by the RO until after that 
rating decision was issued is also relevant to the issue of 
whether an initial rating in excess of 50 percent was warranted.  
This evidence consists of a few VA outpatient records, besides 
the two progress notes mentioned above, dated from December 1995 
to May 1996.  The first item of evidence is a consultation sheet 
from a VA Mental Health Clinic, dated December 1995.  The 
examiner recorded complaints of poor sleep for the last few 
years; seeing Viet Cong chasing him; waking up started by 
nightmares; irritability; depression without suicidal intent; 
exaggerated startle reaction; and social isolation.  The veteran 
worked at a Correctional Facility or prison.  Mental status 
examination reflected that the veteran was pleasant, depressed, 
tired, not suicidal, not psychotic.  The impression was PTSD, 
delayed, severe.

On a VA Mental Status examination in February 1996, the veteran 
was alert and oriented in all three spheres; he was clean and 
casually dressed; he was cooperative; speech was logical and goal 
directed; his mood was sad.  The veteran reported having 
nightmares, flashbacks, an explosive temper, and hypervigilance.  
The diagnosis was PTSD, moderate.  On a followup visit in May 
1996, the assessment was PTSD, moderate, chronic.

With regard to the requirements for the next higher or 70 percent 
rating under the new criteria, the Board notes that the evidence 
did not show occupational and social impairment with deficiencies 
in most areas, such as work (he was employed at a prison), 
school, family relations, judgment (good), or thinking (logical, 
coherent, without flight of ideas) due to such symptoms as 
suicidal ideation (no suicidal ideas or plans); obsessive rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant(logical and goal directed); 
near-continuous panic (he reported jumping when jet planes fly by 
but did not report "near-continuous" panic) or depression 
affecting the ability to function independently, appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) (VA outpatient records 
showed veteran was feeling less irritable than he had previously 
but there was no evidence that the prior irritability was 
unprovoked or violent although he did describe an "explosive 
temper" one VA report); spatial disorientation; neglect of 
personal appearance and hygiene (the veteran was casually dressed 
and groomed; he was clean and casually dressed); difficulty in 
adapting to stressful circumstances (including work or worklike 
setting) (he was employed at a prison); inability to establish 
and maintain effective relationships.  Although the veteran's 
mood was depressed or sad and his affect constricted, these 
symptoms are commensurate with the assigned 50 percent rating 
which contemplates a flattened affect and disturbances of 
motivation and mood.  Accordingly, the Board concludes that the 
next higher rating of 70 percent is not warranted under the new 
rating criteria and that the 50 percent initial rating was 
appropriately assigned.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

With regard to the requirements for the next higher or 70 percent 
rating under the old criteria, the Board notes that the evidence 
did not reflect that the ability to maintain effective or 
favorable relationships was "severely" impaired and did not 
reflect that the psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the ability 
to obtain and retain employment.  Although an outpatient 
consultation report in December 1995 shows an impression of 
"severe" PTSD, a more complete mental status examination in 
February 1996, less than three months later, yielded a diagnosis 
of "moderate" PTSD, which was the same assessment made in May 
1996.  Accordingly, the Board concludes that the next higher 
rating of 70 percent is not warranted under the new rating 
criteria and that the 50 percent initial rating for a 
considerable degree of disability was appropriately assigned.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Having decided that the 50 percent rating was the appropriately 
assigned initial rating, the Board will now consider whether a 
"staged" rating is warranted in this case based on evidence 
dated subsequent to the May 1996 rating decision.  This evidence 
includes VA outpatient reports consisting of progress notes 
completed by a social worker.  In November 1996, the veteran 
reported sleeping better but that he was having more explosive 
behavior and had hit his wife.  The assessment was PTSD.  In 
December 1996, the veteran reported that an antidepressant made 
him lethargic and feel nervous in the stomach.  The assessment 
was PTSD, chronic, severe.  In February 1997, the veteran 
reported feeling less lethargic on another antidepressant and 
that the new antidepressant helped with him not hitting people.  
He still reported having an explosive temper but was able to stop 
at just fussing at people.  He continued to describe 
hypervigilance and difficulty with sleep.  He had psychic 
numbing, flashbacks, and nightmares.  The assessment was PTSD, 
chronic, severe.  In May 1997, the veteran reported violent 
thoughts and feelings but that he was "able not to hit them".  
He had difficulty sleeping and nightmares.  The assessment was 
PTSD, chronic, severe.  In September 1997, the veteran reported 
still having difficulty with explosive behavior, still not 
sleeping well, having nightmares.  He reported 2or 3 anger 
episodes but did not hit anyone.  Noise caused him a lot of 
distress and made him become weak and shaky.  The assessment was 
PTSD, chronic, severe.  In January 1998, the veteran reported "a 
tough time at Christmas" when he had a hard time controlling his 
temper with regard to his sister.  He stayed away from her 
because he was afraid he would hurt her.  The assessment was 
PTSD, chronic, severe.  In August 1998, the veteran reported 
having two difficult experiences at work, once when a supervisor 
cussed at him and another when a prisoner cussed at him.  He 
stated that when the prisoner got after him he shot his gun.  He 
reported still having nightmares.  The assessment was PTSD, 
chronic.

In September 1998, the veteran underwent a VA PTSD examination.  
It was noted that the veteran was married and living with his 
wife and had three grown children.  He worked as a correction 
officer or the last 17 years.  There were no past psychiatric 
hospitalizations.  He followed up as an outpatient at a VA 
medical center.

The examiner recorded the veteran's history of stressful combat 
experiences in Vietnam.  After the veteran was discharged from 
service he worked all of the time and was able to hold his job as 
a correctional officer for 17 years.  He reported that after his 
discharge he had nightmares and flashbacks and marital problems 
including acting impulsively and abusing his wife.  The veteran 
reported that he was angry a lot of the time and stated that his 
startle response was exaggerated and he would respond out of 
proportion to loud sounds and he used to avoid people and would 
avoid talking about his experiences just to minimize his 
flashbacks.  He reported that if he saw an airplane flying too 
low he would feel as if he were being attacked and would hit the 
ground to protect himself.  The veteran also reported that many 
times he would feel that people were talking about him and 
plotting against him.  He reported having nightmares 1-2 times 
per week prior to getting medical care and that he had not slept 
more than 4-5 hours a night.  He also reported having had daily 
flashbacks and irritability, increased startle response and 
impulsiveness, ideas of reference and influence which effect his 
interpersonal relationships in the work place.

Objective findings included that the veteran was alert and 
oriented in all three spheres and well dressed and well groomed.  
His speech was well articulated and goal directed and he stated 
that his mood was irritable in nature with the appropriate affect 
and the veteran denied any audiovisual or tactile hallucinations.  
He displayed ideas of reference and influence with adverse 
effects on his interpersonal relationships at home and at work.  
His attention, concentration, memory, and intelligence appeared 
to be within normal limits and he did well on the RAIT testing.  
He denied any prior or current suicidal or homicidal ideation, 
intentions or plans.  He complained of nightmares, flashbacks, 
and insomnia which get somewhat better after treatment.  The 
veteran has good insight and judgment.  His impulse control was 
within normal limits during the interviewing process.  The 
diagnosis was PTSD.  Axis IV for psychosocial and environmental 
problems was moderate to severe.  The examiner assigned current 
Global Assessment of Functioning (GAF) score was 50 and the 
highest score for the past year was 50, representing "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, 46-47 (1994).  The examiner noted that "[t]he 
veteran's physical and emotional problems caused him relative 
impairment in his interpersonal, social and occupational 
functional areas but he is able to struggle with his signs and 
symptoms and to hold a job for the last 17 years."  (The Board 
notes that the veteran is also service-connected for aortic 
insufficiency with hypertension, status post aortic valve 
replacement which is rated as 30 percent disabling and his 
combined service-connected rating is 70 percent.)

With regard to the requirements under the new criteria, the Board 
notes that the evidence does not show occupational and social 
impairment with deficiencies in most areas, such as work (the 
veteran has been employed as a correction officer at a prison for 
17 years), school, family relations, judgment (good), or thinking 
due to such symptoms as suicidal ideation (no prior or current 
suicidal or homicidal ideation, intentions or plans); obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant(well articulated 
and goal directed); near-continuous panic (he reported hitting 
the ground when an airplane was flying too low but did not report 
"near-continuous" panic) or depression affecting the ability to 
function independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods of 
violence) (he reports past impulsiveness and having abused his 
wife physically but current impulse control was within normal 
limits during the September 1998 VA examination); spatial 
disorientation (his was alert and oriented in all three spheres); 
neglect of personal appearance and hygiene (the veteran was well 
dressed and well groomed); difficulty in adapting to stressful 
circumstances (including work or worklike setting) (he was 
employed at a prison for 17 years); inability to establish and 
maintain effective relationships.  Although the veteran's mood 
was irritable with the appropriate affect, these symptoms are 
commensurate with the assigned 50 percent rating which 
contemplates a flattened affect and disturbances of motivation 
and mood.

Moreover, although the examiner assigned a GAF score of 50 the 
symptoms that that score represents are not shown by the findings 
on the examination report.  For example, the GAF score represents 
serious symptoms such as suicidal ideation, severe obsessional 
rituals, and inability to keep a job, which were not shown in 
this case.  In addition, the examiner indicated that the 
veteran's "physical" problems, i.e., hypertension and heart 
disease, were also being considered in assigning the GAF score 
because the GAF score is a "Global" assessment of functioning 
and, in this case, the examiner clearly did not consider simply 
the effects of PTSD on functioning in assigning that score.  
Finally, although the examiner indicated that the veteran had 
"ideas or reference or influence with adverse effects on his 
interpersonal relationships at home and at work", such "adverse 
effects" are contemplated by the 50 percent rating the criteria 
for which includes "difficulty in establishing and maintaining 
effective work and social relationships" and do not rise to the 
level of a "inability to establish and maintain effective 
relationships" as is contemplated by the next higher or 70 
percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  
Accordingly, the Board concludes from the evidence obtained and 
dated after the May 1996 rating decision that a "staged" rating 
is not appropriate in this case.  The evidence continues to show 
that the 50 percent rating initially assigned is appropriate in 
this case and that the degree of disability resulting from the 
service-connected PTSD does not more nearly approximate the next 
higher or 70 percent rating under either the old or the new 
rating criteria.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(1998).

With regard to the requirements for the next higher or 70 percent 
rating under the old criteria, the Board notes that the evidence 
did not reflect that the ability to maintain effective or 
favorable relationships was "severely" impaired by the 
service-connected PTSD and did not reflect that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain and 
retain employment.  Accordingly, the Board concludes that a 
"staged" rating is not appropriate in this case.  The evidence 
continues to show that the 50 percent rating initially assigned 
is appropriate in this case and that the degree of disability 
resulting from the service-connected PTSD does not more nearly 
approximate the next higher or 70 percent rating under either the 
old or the new rating criteria.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


ORDER

An increased disability rating for service-connected PTSD is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

